UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     TERRY WHITNEY,                                  DOCKET NUMBER
                  Appellant,                         CH-0752-09-0248-I-5

                  v.

     DEPARTMENT OF DEFENSE,                          DATE: September 12, 2014
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Andres M. Grajales, Esquire, Washington, D.C., for the appellant.

           Connie Asher and Hannah Meils, Indianapolis, Indiana, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The agency has filed a petition for review of the initial decision, which
     reversed the agency’s removal action.        For the reasons discussed below, we




     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                           2

     GRANT the agency’s petition for review, REVERSE the initial decision, and
     SUSTAIN the appellant’s removal. 2
¶2         The agency removed the appellant from his Accounting Technician position
     with the Defense Finance and Accounting Service (DFAS) based on a decision of
     the Washington Headquarters Service (WHS) Clearance Appeal Board (CAB) to
     sustain the decision of the WHS Consolidated Adjudications Facility (CAF)
     denying the appellant eligibility to occupy a non-critical sensitive (NCS) position.
     MSPB Docket No. CH-0752-09-0248-I-1 (I-1), Initial Appeal File (IAF), Tab 8,
     Subtabs 4a, 4b, 4d.
¶3         After a hearing on appeal, the administrative judge reversed the removal
     action.   MSPB Docket No. CH-0752-09-0248-I-5 (I-5), IAF, Tab 15, Initial
     Decision (ID) at 2, 23. Applying the Board’s decision in Conyers v. Department
     of Defense, 115 M.S.P.R. 572 (2010), the administrative judge found that the
     Board may review the merits of the agency’s decision to deny the appellant
     eligibility to occupy an NCS position and that the agency must prove that the
     removal action is supported by preponderant evidence, promotes the efficiency of
     the service, and is a reasonable penalty. ID at 10-11. The administrative judge
     held that the agency failed to prove its charge that the appellant is ineligible to
     occupy an NCS position, failed to show that discipline for the appellant’s conduct
     promoted the efficiency of the service, and failed to prove that the penalty of
     removal was reasonable even assuming that the agency had properly sustained its
     charge. ID at 11-21. Regarding the penalty, the administrative judge found that
     the deciding official did not truly determine the penalty because he had no choice
     but to remove the appellant and that the real decision-makers were the CAB,
     through its decision upholding a letter of decision issued by the WHS CAF, and


     2
       Except as otherwise noted in this decision, we have applied the Board’s regulations
     that became effective November 13, 2012. We note, however, that the petition for
     review in this case was filed before that date. Even if we considered the petition under
     the previous version of the regulations, the outcome would be the same.
                                                                                             3

     the agency’s human resources department, through its instruction to remove the
     appellant from service.      ID at 21.     The administrative judge noted that the
     deciding official testified that he did not know of any positions not requiring a
     NCS clearance and that the record did not demonstrate that the deciding official
     viewed the appellant’s conduct as warranting removal or that he had an
     opportunity to mitigate the penalty. ID at 21. Finally, the administrative judge
     found that the appellant did not prove his affirmative defenses of discrimination.
     ID at 21-23.
¶4         The agency asserts on review that the administrative judge erred in applying
     Conyers because that decision was not yet final and should have applied an abuse
     of discretion standard in reviewing the agency’s decision to deny the appellant
     eligibility to occupy an NCS position. I-5, Petition for Review (PFR) File, Tab 1
     at 8-12. The agency also challenges that administrative judge’s findings on the
     merits of the appeal. Id. at 12-17. The appellant has filed an opposition to the
     agency’s petition for review. PFR File, Tab 3. 3
¶5         The Clerk of the Board thereafter issued an Order informing the parties that
     the court’s decision in Gargiulo v. Department of Homeland Security, 727 F.3d
     1181 (Fed. Cir. 2013), may affect the outcome of the case and inviting the parties
     to file briefs addressing the possible application of Gargiulo to the appellant’s
     constitutional due process claims. PFR File, Tab 4. The parties did not respond
     to the Order issued by the Clerk of the Board. Id., Tab 6. 4

     3
       The appellant has not filed a cross petition for review of the administrative judge’s
     determination that he did not prove discrimination. Nevertheless, in light of the
     Board’s limited review in these types of appeals, as set forth below, we lack jurisdiction
     over the discrimination claims and cannot address them on the merits. See Doe v.
     Department of Justice, 118 M.S.P.R. 434, ¶ 40 (2012) (the Board generally cannot
     decide a claim of discrimination in an appeal from an action that was based on the
     suspension or revocation of access to classified material because deciding the
     discrimination allegation would involve an inquiry into the validity of the agency’s
     reasons for deciding to revoke the appellant’s access to classified information).
     4
      The appellant has filed a motion for leave to file a supplemental notice concerning the
     application of Gargiulo to his constitutional due process claim. PFR File, Tab 7. The
                                                                                        4

¶6         In Conyers, 115 M.S.P.R. 572, ¶ 13, and Northover v. Department of
     Defense, 115 M.S.P.R. 451, ¶ 13 (2010), the Board held that the U.S. Supreme
     Court’s decision in Department of the Navy v. Egan, 484 U.S. 518 (1988), limited
     Board review of an otherwise appealable action only if that action was based
     upon a denial, revocation, or suspension of a “security clearance,” i.e., a denial of
     access to classified information or eligibility for such access. Accordingly, the
     Board found in Conyers and Northover that an adverse action based on the
     agency’s decision that an employee was not eligible to occupy an NCS position
     was subject to the same review as other actions under 5 U.S.C. chapter 75,
     including review of the merits of the agency’s decision on eligibility.          See
     Conyers, 115 M.S.P.R. 572, ¶¶ 13, 32-34; Northover, 115 M.S.P.R. 451, ¶¶ 13,
     30-33.
¶7         A divided U.S. Court of Appeals for the Federal Circuit panel reversed the
     Board’s decisions in Conyers and Northover, holding that the Board cannot
     review the merits of an agency’s national security determinations regarding an
     employee’s eligibility to occupy a sensitive position that implicates national
     security. Berry v. Conyers, 692 F.3d 1223, 1225, 1237 (Fed. Cir. 2012). The
     court later vacated the above panel decision and granted a rehearing en banc.
     Berry v. Conyers, 497 F. App’x 64 (Fed. Cir. 2013). The court then issued an en
     banc decision in which a majority of the court reversed and remanded the Board’s
     decision in Northover and dismissed the appeal in Conyers for lack of
     jurisdiction.   Kaplan v. Conyers, 733 F.3d 1148, 1150-52, 1166-67 (Fed. Cir.
     2013), cert. denied, Northover v. Archuleta, 134 S. Ct. 1759 (2014). In its en
     banc decision in Conyers, 733 F.3d at 1158-60, the Federal Circuit held that Egan
     prohibits Board review of Department of Defense national security determinations
     concerning the eligibility of an individual to occupy a “sensitive” position,
     regardless of whether the position requires access to classified information. In

     Clerk of the Board granted the motion, PFR File, Tab 8, and we have considered the
     parties’ submissions, id., Tabs 9-10.
                                                                                       5

     support of this holding, the court found that “there is no meaningful difference in
     substance between a designation that a position is ‘sensitive’ and a designation
     that a position requires ‘access to classified information.’ Rather, what matters is
     that both designations concern national security.”      Id. at 1160.   Accordingly,
     under the Federal Circuit’s decision in Conyers, the limited scope of review set
     forth in Egan applies to appeals such as this one, where an adverse action is based
     on the decision that an employee is not eligible to occupy an NCS position. See
     id. at 1158-60; Ingram v. Department of Defense, 120 M.S.P.R. 420, ¶ 9 (2013).
¶8         In Egan, the Supreme Court held that the Board does not have authority to
     review the substance of a security clearance determination, contrary to what is
     required generally in other adverse action appeals. Egan, 484 U.S. at 530-31.
     The Court held that, in an appeal under 5 U.S.C. § 7513 based on the denial of a
     security clearance, the Board has authority to review only whether:          (1) an
     executive branch employer determined that the employee’s position required a
     security clearance; (2) the clearance was denied or revoked; (3) the employee was
     provided with the procedural protections specified in 5 U.S.C. § 7513; and
     (4) transfer to a non-sensitive position was feasible when another source, such as
     a statute or regulation, provides the employee a substantive right to such
     reassignment. See Conyers, 733 F.3d at 1151 (citing Egan, 484 U.S. at 530);
     Griffin v. Defense Mapping Agency, 864 F.2d 1579, 1580 (Fed. Cir. 1989);
     Buelna v. Department of Homeland Security, 121 M.S.P.R. 262, ¶ 14 n.5 (2014).
     The Court ruled that “[n]othing in the [statute enacting 5 U.S.C. § 7513] . . .
     direct[ed] or empower[ed] the Board to go further.” Egan, 484 U.S. at 530. Our
     review is therefore limited to the issues set forth in Egan.
¶9         In applying the limited scope of review under Egan, we must affirm the
     agency’s removal action.       See Ingram, 120 M.S.P.R. 420, ¶¶ 12-13.          The
     appellant’s position of Accounting Technician required that he maintain
     eligibility to occupy a non-critical sensitive position. I-1, IAF, Tab 8, Subtab 4o;
     MSPB Docket No. CH-0752-09-0248-I-2, IAF, Tab 7, Exhibits 1-2; Hearing
                                                                                          6

      Transcript (HT) at 69. Furthermore, the WHS CAF issued a letter denying the
      appellant eligibility for access to classified information and/or occupancy of a
      sensitive position. I-1, IAF, Tab 8, Subtab 4j; I-5, IAF, Tab 7 at 25-26. The
      CAB affirmed that decision. I-1, IAF, Tab 8, Subtab 4e. In addition, the agency
      complied with the procedural protections specified in 5 U.S.C. § 7513 in
      removing the appellant from his position. The agency provided the appellant with
      30 days’ advance written notice of the proposed removal, reasons for the
      proposed action, and a reasonable opportunity to reply. I-1, IAF, Tab 8, Subtab
      4d; see 5 U.S.C. § 7513(b)(1)-(2). The agency notified the appellant of his right
      to be represented by an attorney and provided him with a written decision letter.
      I-1, IAF, Tab 8, Subtabs 4b, 4d; see 5 U.S.C. § 7513(b)(3)-(4). Therefore, the
      agency complied with the requirements of 5 U.S.C. § 7513 in removing the
      appellant.    There is no indication that the agency was required to consider
      transferring the appellant to a non-sensitive position. See I-1, IAF, Tab 8, Subtab
      1 at 4 n.1.
¶10         Regarding the due process issue in this case, employees do not have a
      property interest in access to classified information, and the termination of that
      access does not implicate any due process concerns. Flores v. Department of
      Defense, 121 M.S.P.R. 287, ¶ 9 (2014). Like a security clearance, the granting of
      eligibility to occupy a sensitive position is a matter within the Executive’s broad
      discretion to make determinations concerning national security. Id. Therefore,
      just as it is obvious that no one has a right to a security clearance, it is likewise
      clear that an employee has no property interest in eligibility to occupy a sensitive
      position, and the denial of the appellant’s eligibility to occupy a sensitive position
      is not itself subject to due process requirements. Id.
¶11         Nevertheless, by virtue of being an employee under 5 U.S.C. § 7511, and
      thus removable only for cause, the appellant did have a property interest in his
      continued employment.      Flores, 121 M.S.P.R. 287, ¶ 10.        Therefore, he was
      entitled to due process, including notice and a meaningful opportunity to respond,
                                                                                         7

      prior to being removed.      Id.; see Gargiulo, 727 F.3d at 1185 (although Mr.
      Gargiulo had no due process rights relating to the procedures used to determine
      whether to suspend or revoke his security clearance, he did have due process
      rights concerning his indefinite suspension). It is the appellant’s removal, not his
      loss of eligibility to occupy a sensitive position, that triggered due process
      protections.   Flores, 121 M.S.P.R. 287, ¶ 10.     The Board may review the due
      process protections afforded in the removal proceedings without second guessing
      the underlying eligibility determination. Id.; see Buelna, 121 M.S.P.R. 262, ¶ 15
      (the Court did not have occasion in Egan to decide if the Board was authorized to
      consider a claim that an agency denied due process in taking an adverse action
      based on a security clearance determination).
¶12         In Buelna, 121 M.S.P.R. 262, ¶¶ 3-4, 26-28, which involved an indefinite
      suspension based in part on the suspension of a security clearance, the Board held
      that, if there are “viable alternatives” to the indefinite suspension, due process
      requires that the employee be afforded an opportunity to invoke the discretion of
      a deciding official with authority to select such alternatives. The Board found
      that the right to invoke the deciding official’s discretion exists only in such cases
      where there is doubt as to the appropriateness or necessity of the penalty, and that
      due process does not demand that the deciding official consider alternatives that
      are prohibited, impracticable, or outside management’s purview. Id., ¶ 27.
¶13         The deciding official testified in this case that he had “no basis” to remove
      the appellant in the sense that he made his decision based solely upon the
      guidance he received from his human resources representative. HT at 42. He
      testified that all positions within DFAS were considered NCS and that there were
      no positions in his directorate that were designated non-sensitive to which he
      could have reassigned the appellant. HT at 43; see HT at 57, 65, 73 (testimony of
      a security specialist that all DFAS positions were designated at the sensitive
      level). The deciding official further testified that the appellant’s oral and written
      responses to the proposal notice did not affect his decision because “there was
                                                                                        8

      nothing I could do,” and there were no positions that the appellant could be
      placed in that did not require eligibility to occupy a sensitive position. HT at 43.
      He testified that when he signed the decision letter he did not believe that he
      could decide not to sign it. HT at 52.
¶14        The appellant has not identified any viable alternatives to his removal in
      this case, and we find no such alternatives.          Given the record evidence
      establishing that all positions within DFAS were classified as NCS, any
      alternative to removal that would have retained the appellant in his Accounting
      Technician position, reassigned him to another position within DFAS, or
      indefinitely assigned him to non-sensitive duties without his being assigned to a
      position in the civil service was either prohibited, impracticable, or outside the
      purview of DFAS management. See 5 U.S.C. § 2105(a)(1) (defining “employee”
      as an individual appointed in the civil service); 5 U.S.C. § 2101(1) (the “civil
      service” consists of all appointive positions in the executive, judicial and
      legislative branches); Bracey v. Office of Personnel Management, 236 F.3d 1356,
      1359 (Fed. Cir. 2001) (“We are aware of no setting in the federal employment
      system in which an employee is considered to hold a ‘position’ consisting of a set
      of ungraded, unclassified duties that have been assigned to that employee on an
      ad hoc basis.”); cf. McFadden v. Department of Defense, 85 M.S.P.R. 18, ¶ 20
      (1999) (an agency is not obligated to accommodate a disabled employee by
      permanently assigning her to light-duty tasks when those tasks do not comprise a
      complete and separate position).
¶15        When an agency has effected an indefinite suspension without pay pending
      the completion of an investigation and/or resolution of an appellant’s security
      clearance status, the Board has suggested that placement on administrative leave
      “may” be a viable alternative to suspension without pay.              See Buelna,
      121 M.S.P.R. 262, ¶¶ 4, 28. Here, however, there was no pending adjudication of
      the appellant’s eligibility to occupy an NCS position. Rather, such eligibility had
      been denied and the appellant’s removal had been proposed. Even assuming that
                                                                                        9

      there was a “practicable” alternative in the sense that someone in DFAS
      management may have had the authority to create a non-sensitive position for the
      appellant to occupy, see Haeuser v. Department of Law, Government of Guam,
      97 F.3d 1152, 1159 n.4 (9th Cir. 1996) (contrasting the terms “practicable” and
      “practical,” with “practicable” referring to something that can be put into effect,
      and “practical” referring to something that is also sensible and worthwhile), the
      Board does not have the authority to determine whether such an alternative would
      be practicable, see Skees v. Department of the Navy, 864 F.2d 1576, 1578 (Fed.
      Cir. 1989) (“If the Board cannot review the employee’s loss of security clearance,
      it is even further beyond question that it cannot review the Navy’s judgment that
      the position itself requires the clearance.”); see also Conyers, 733 F.3d at 1155
      (“Egan, at its core, explained that it is essential for the President and the DOD to
      have broad discretion in making determinations concerning national security.”).
      The Board is not permitted to second-guess the agency’s determination to classify
      positions as NCS. Accordingly, we find that the appellant has not established a
      due process violation in the absence of a showing that there were viable
      alternatives to his removal. Brown v. Department of Defense, 2014 MSPB 74,
      ¶ 16; see Buelna, 121 M.S.P.R. 262, ¶¶ 26-28.
¶16        Accordingly, the agency’s petition for review is GRANTED, the initial
      decision is REVERSED, and the appellant’s removal is SUSTAINED.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           This Final Order constitutes the Board’s final decision in this matter.
      5 C.F.R. § 1201.113. You have the right to request further review of this final
      decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
                                                                                   10

of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
                                                                          11

prepayment of fees, costs, or other security.   See 42 U.S.C. § 2000e5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                         ______________________________
                                       William D. Spencer
                                       Clerk of the Board
Washington, D.C.